DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-20 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Claim Objections
Claims 1, 16, and 17 are objected to because of the following informalities:  “determination” in lines 4, 6, and 4, respectively, should be “the determination” for clarity and to refer back to the previously determined hands-on state.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to determining a hands-on state and whether to use the determination of the hands-on state. These steps amount to mere determining that can be performed in the human mind.  This judicial exception is not integrated into a practical application because nothing is done with or affected by the determination. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a determination device is merely generic computer components recited at a high level upon which the abstract idea is implemented on and the storage is merely a generic computer component recited at a high level that performs well-known computer activities, i.e., storing data.
Claim(s) 2 and 3 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  These claims do provide any additional practical application or additional elements beyond the abstract idea of claim 1.  These claims merely provide details about when the abstract is performed or other abstract idea, such as classifying, that can be performed in the human mind.  
Claim(s) 4-6 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  Claim 4-6 are directed to extra-solution activity that does not amount to significantly more than the abstract idea.  Claims 4-6 merely recite “apply the result” with no details or description as to what this means or how it is performed.  The limitations of “when” merely provide a timing of the abstract idea without significantly altering the abstract idea itself.  
Claim(s) 7-11 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  Claims 7-11 merely add “postpone substituting”, which is interpreted as “do nothing”.  Therefore, these claims are interpreted as not adding significantly more.  The limitations of “when” merely provide a timing of the abstract idea without significantly altering the abstract idea itself.
Claim(s) 12-15 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  Claims 12-15 add an additional determination step that can be performed within the human mind and, thus, do not add significantly more beyond the abstract idea.  The limitations of “when” merely provide a timing of the abstract idea without significantly altering the abstract idea itself.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-15 recite postponing substitution or determining that it is impossible to substitute; however, there is no substitution in the claim scope.  Therefore, these limitation are indefinite as to what they are referring to, and what they are doing, not doing, or determined is impossible to do.  
Claim 12 recites the limitation “motion recognition” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claims 12 and 13 recite the limitation "the other conditions" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 13 recite other conditions, which is indefinite with the claim scope.  Assuming this is referring to the second limitation of claim 1, i.e., weather condition, condition for validity, classification of a driving road, vehicle control state, or driver state, since claim 1 only recites a determination based on one, the other conditions could refer to anything and, thus, it is indefinite what is being referred to.  
Claim 13 recites the limitation “motion recognition” in lines 5 and 6-7.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 13 recites the limitations “the weather” and “the sensing zone” in lines 9 and 10.  There is insufficient antecedent basis for these limitations in the claim.
Claims 16 recites the limitation “the determination” in the last line.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite which determination this limitation is referring to.  
Claims 17 recites the limitation “the determination” in the last line.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite which determination this limitation is referring to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2019/0009793 to Wulf et al.
As per claim 1, Wulf discloses a hands-on determination device (Wulf; At least the abstract), comprising:
a processor configured to determine a hands-on state of a driver through motion recognition (Wulf; At least paragraph(s) 38); and

a storage configured to store data for the motion recognition (Wulf; At least paragraph(s) 26).
As per claim 2, Wulf discloses wherein the processor is configured to: determine a current state as the hands-on state when hands of the driver are located within a predetermined range (Wulf; At least paragraph(s) 62; the hands-on state is determined at the same time as the hands being within a predetermined range of the steering wheel).
As per claim 4, Wulf discloses wherein the processor is configured to apply the result of determination of the hands-on state to vehicle control when:
the weather condition is good or poor in weather,
the condition for the validity of the motion sensing is one of being good in sensing time, being good in sensing zone, or being insufficient in sensing time,
the driving road is an urban expressway without traffic lights or a city street with traffic lights,
the vehicle control state is a situation where a lane change is not controlled or in-lane driving on a gentle curve,

As per claim 5, Wulf discloses wherein the processor is configured to apply the result of determination of the hands-on state to vehicle control after a predetermined amount of monitoring time when:
the weather condition is good or normal in weather,
the condition for the validity of the motion sensing is one of being good in sensing time, being good in sensing zone, or being insufficient in sensing time,
the driving road is an urban expressway without traffic lights or a city street with traffic lights, and
the vehicle control state is a braking and acceleration command by the driver or a situation where a lane change is controlled in a state where the driver state is stable in gaze (Wulf; At least paragraph(s) 45 and 62; the processor is configured to apply the result after verification of intention and would do so during the above conditions).
As per claim 6, Wulf discloses wherein the processor is configured to apply the result of determination of the hands-on state to vehicle control after a predetermined amount of monitoring time when:
the condition for the validity of the motion sensing is one of being good in sensing time, being good in sensing zone, or being insufficient in sensing time,
the driving road is an urban expressway without traffic lights or a city street with traffic lights,

As per claim 7, Wulf discloses wherein the processor is configured to postpone substituting a hands-on signal based on motion recognition when:
the weather condition is good or normal in weather,
the condition for the validity of the motion sensing is one of being good in sensing time, being good in sensing zone, or being insufficient in sensing time,
the driving road is an urban expressway without traffic lights or a city street with traffic lights,
the driver state is stable in gaze or is normal in gaze determination, and
the vehicle control state is a braking and acceleration command by the driver or in-lane driving on a sharp curve (Wulf; At least paragraph(s) 5, 6, and 19; the processor can define the motion as unintended and ignore the hands-on signal, which can be done during the above conditions).
As per claim 8, Wulf discloses wherein the processor is configured to postpone substituting a hands-on signal based on motion recognition when:
the weather condition is good or normal in weather,
the condition for the validity of the motion sensing is insufficient in sensing time, 
the driving road is an urban expressway without traffic lights, the driver state is always stable in gaze, and

As per claim 9, Wulf discloses wherein the processor is configured to postpone substituting a hands-on signal based on motion recognition when:
the weather condition is good or normal in weather,
the condition for the validity of the motion sensing is poor in sensing zone,
the driving road is an urban expressway without traffic lights or a city street with traffic lights,
the vehicle control state is one of a situation where a lane change is not controlled, in-lane driving on a gentle
curve, a situation where a lane change is controlled, a braking and acceleration command by the driver, or in-lane driving on sharp curve, and
the driver state is stable in gaze or is normal in gaze determination (Wulf; At least paragraph(s) 5, 6, and 19; the processor can define the motion as unintended and ignore the hands-on signal, which can be done during the above conditions).
As per claim 10, Wulf discloses wherein the processor is configured to postpone substituting a hands-on signal based on motion recognition when:
the weather condition is good in weather,
the condition for the validity of the motion sensing is poor in sensing zone,
the driving road is an urban expressway without traffic lights,
the vehicle control state is a situation where a lane change is not controlled, and

As per claim 11, Wulf discloses wherein the processor is configured to postpone substituting a hands-on signal based on motion recognition when:
the weather condition is good or normal in weather,
the condition for the validity of the motion sensing is good in sensing time and is good in sensing zone,
the driving road is a special section road,
the vehicle control state is one of a situation where a lane change is not controlled, in-lane driving on a gentle
curve, a situation where a lane change is controlled, a braking and acceleration command by the driver, or in-lane driving on a sharp curve, and
the driver state is stable in gaze or is normal in gaze determination (Wulf; At least paragraph(s) 5, 6, and 19; the processor can define the motion as unintended and ignore the hands-on signal, which can be done during the above conditions).
As per claim 13, Wulf discloses wherein the processor is configured to:
when the driver state is unstable in gaze, determine that it is impossible to substitute a hands-on signal based on motion recognition, irrespective of the other conditions; and
postpone substituting a hands-on signal based on motion recognition although the driver state is unstable in gaze, when:
the weather is good,

there is an urban expressway without traffic lights, and
a lane change is not controlled (Wulf; At least paragraph(s) 62; when a driver state is unstable in gaze, the nothing changes and any switching would be postpone, which would occur during the above conditions).
As per claim 14, Wulf discloses wherein the processor is configured to determine that it is impossible to substitute a hands-on signal based on motion recognition when:
the weather condition is good or normal in weather,
the condition for the validity of the motion sensing is insufficient in sensing time and is poor in sensing zone,
the driving road is a special section road,
the vehicle control state is one of a situation where a lane change is not controlled, in-lane driving on a gentle
curve, a situation where a lane change is controlled, a braking and acceleration command by the driver, or in-lane driving on a sharp curve, and
the driver state is stable in gaze or is normal in gaze determination (Wulf; At least paragraph(s) 5 and 6; the processor can determine the motion is unintended during the above conditions).
As per claim 15, Wulf discloses wherein the processor is configured to determine that it is impossible to substitute a hands-on signal based on motion recognition when:
the weather condition is poor in weather,

the vehicle control state is a braking and acceleration command by the driver or in-lane driving on a sharp curve, or
the driver state is unstable in gaze where the condition for the validity of the motion sensing is poor in sensing zone (Wulf; At least paragraph(s) 5 and 6; the processor can determine the motion is unintended during the above conditions). 
As per claim 16, Wulf discloses a vehicle system (Wulf; At least the abstract), comprising:
a hands-on determination device configured to (Wulf; At least paragraph(s) 35):
determine a hands-on state of a driver through motion recognition (Wulf; At least paragraph(s) 38); and
determine whether to use a result of determination of the hands-on state based on at least one of a weather condition, a condition for validity of motion sensing, classification of a driving road, a vehicle control state, or a driver state (Wulf; At least paragraph(s) 41 and 44); and
a vehicle controller configured to control a vehicle based on the result of the determination (Wulf; At least paragraph(s) 45).
As per claim 17, Wulf discloses a method (Wulf; At least paragraph(s) 4) of using the vehicle system of claim 16, therefore, claim 17 is rejected using the same citations and reasoning as applied to claim 16.  
As per claim 18, Wulf discloses wherein the determining of the hands-on state includes: determining a current state as a hands-on state when the hands of the driver are located within a predetermined range (Wulf; At least paragraph(s) 62; the 
As per claim 19, Wulf discloses wherein the controlling of the vehicle includes:
applying the result of the determination of the hands-on state based on motion recognition immediately to vehicle control when:
the weather condition is good or poor in weather,
the condition for the validity of the motion sensing is one of being good in sensing time, being good in sensing zone, or being insufficient in sensing time,
the driving road is an urban expressway without traffic lights or a city street with traffic lights,
the vehicle control state is a situation where a lane change is not controlled or in-lane driving on a gentle curve, and 
the driver state is always stable in gaze (Wulf; At least paragraph(s) 45 and and 62; the processor is configured to apply the result and would do so during the above conditions).
As per claim 20, Wulf discloses wherein the controlling of the vehicle includes:
applying the result of the determination of the hands-on state based on motion recognition to vehicle control after a predetermined amount of monitoring time when:
the weather condition is good or normal in weather,
the condition for the validity of the motion sensing is one of being good in sensing time, being good in sensing zone, or being insufficient in sensing time,

the vehicle control state is a braking and
acceleration command by the driver or a situation where a lane change is controlled in a state where the driver state is stable in gaze (Wulf; At least paragraph(s) 45 and 62; the processor is configured to apply the result after verification of intention and would do so during the above conditions).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wulf in view of U.S. Patent Application Publication 2021/0097408 to Sicconi et al.
As per claim 3, Wulf discloses wherein the processor is configured to: 
classify the vehicle control state as a situation where a lane change is not controlled, in-lane driving on a gentle curve, a situation where a lane change is controlled, a braking and acceleration command by the driver, or in-lane driving on a sharp curve (Wulf; At least paragraph(s) 48); and 
classify the driver state as stable in gaze, unstable in gaze, or normal in gaze determination (Wulf; At least paragraph(s) 62)

However, the above features are taught by Sicconi (Sicconi; At least paragraph(s) 13 and 24).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Sicconi into the invention of Wulf with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Classifying the environment around vehicle, especially one with autonomous controls, can help determine a safe environment, as discussed in paragraph(s) 13, and provide useful information to the driver.  
Claim Rejections - 35 USC § 103
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wulf in view of U.S. Patent 8,564,424 to Evarts et al.
As per claim 12, Wulf discloses wherein the processor is configured to: when the weather condition is poor in weather, determine that it is impossible to substitute a hands-on signal based on motion recognition (Wulf; At least paragraph(s) 5 and 6; the processor can determine the motion is unintended during the above conditions)
Wulf does not explicitly disclose notify the driver of the determination, irrespective of the other conditions.
However, the above features are taught by Evarts (Evarts; At least column 1, line(s) 13-18 and column 5, line(s) 8-19).  At the time of filing, it would have been .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/David P. Merlino/           Primary Examiner, Art Unit 3669